DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed January 4, 2021 has been entered.  Claims 1-10 and 12-18 remain pending in the application.  Applicant’s amendments to claims 1, 4, and 10 have overcome the 35 U.S.C. 112(a) and 112(b) rejections applied to claims 1-10, 12-18 previously set forth in the Non-Final Office Action mailed October 30, 2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Van Pieterson et al. (U.S. 2009/0318908 A1) (hereinafter – Van Pieterson) in view of Kurtz (U.S. 2008/0294012 A1) (hereinafter – Kurtz).
Re. Claim 1: Van Pieterson teaches a wearable device for determining electro-dermal activity of a subject (Paragraph 0032: “It is known that skin and/or elements thereof have a specific type of reflectivity/absorption at specific wavelengths that in turn corresponds to specific skin data… Water or moisture content, blood content, and degree of oxygenation of the blood are important parameters for measuring the state of the skin; paragraph 0055: “In another exemplary embodiment, skin reflectivity is dependent on skin moisturization;” examiner is herein interpreting electro-dermal activity to be defined as sweating (encompassed by skin moisture), as the applicant recites: page 4: “the amplitude of the received signals may generally depend… on the properties of the physical layer that created EDA (like sweat);” page 6 – “According to this embodiment the sweat (electro- dermal activity) is measured…”), the wearable device (Fig. 5, A wearable device embodiment 1A) comprising: 
a light source that emits light (Fig. 1A, a light source 2 and emitted light 9) including infrared light in the wavelength range between 750 and 950 nm into tissue of the subject (Paragraph 0052, lines 13-14, the light emitted ranging from 400-820 nm), 
a light sensor that receives at least part of the emitted light after an interaction of the emitted light with the tissue (Fig. 1, a signal receiving circuit 4, light 10 reflected after interaction with tissue 7; alternatively, Fig. 1A, a photosensor 17), 
an evaluation unit that determines the electro-dermal activity from the received light (Fig. 1, a processing circuit 6 designed to convert received signals into data that are intelligible to a specialist).
However, Van Pieterson does not teach determining electro-dermal activity (i.e., sweating) from light in the range between 750 and 950 nm.  Van Pieterson, instead, suggests that one method to do so may be to use light in the wavelength region of 1450 nm to 2000 nm.
Kurtz teaches that infrared light with a wavelength of 700 nm is capable of measuring sweat (Paragraph 0104: “For example, one or more cameras 120 can have non-visible infrared or UV imaging (wherein infrared imaging is done above about 700 nm and UV imaging is done below about 400 nm)… which can assist in imaging non-visible changes in the skin… sweat”).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is in the substitution of using a wavelength of 700 nm for infrared imaging of Kurtz for the wavelength range of 1450-2000 nm of Van Pieterson.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Van Pieterson further describes the invention having: 
a communication circuit that communicates one or more measures of the determined electro-dermal activity to the subject (Paragraph 0029: “The processing circuit 6 converts the received signals into skin data that… can be read by a computer with the use of an interface 11; wherein a subject may interpret the information via a computer interface”), 
and a support that carries the light source (Paragraph 0060, lines 3-4, the device integrated into a body cover, i.e., a support), the light sensor and the evaluation unit, wherein the light source and the light sensor are arranged at a predetermined distance from each other (Fig. 3A-3C, the LEDs arranged in a grid pattern at a predetermined distance away from each other; Paragraph 0033, lines 10-12, the LEDs may act as both emitter and sensor).
Re. Claims 2, 17, and 18: Van Pieterson in view of Kurtz teach the device as disclosed in claim 1.  Van Pieterson also teaches the device wherein the light source is configured to emit only infrared light in the wavelength range between 750 and 950 nm (Paragraph 0030, lines 8-13, the LEDs capable of being controlled to emit a certain wavelength).  The invention by Van Pieterson suggests that the invention has the capability of only emitting in that range and does not suggest the opposite.
The matter of claims 17 and 18 is also encompassed by the citation of claim 2, since the light emitted from the LED’s of Van Pieterson may be controlled to be at a certain wavelength or wavelength range, such as a wavelength range between 775 nm and 825 nm, as required by claim 17, or at a nominal wavelength of 800 nm, as required by claim 18).
Re. Claim 3, 14, and 15: Van Pieterson in view of Kurtz teach the device as disclosed in claim 1.  Van Pieterson also teaches the device wherein said light sensor is configured to receive only infrared light in the wavelength range between 750 and 950 nm (Paragraph 0010, lines 1-7, wherein the LEDs act as emitter and sensor, measuring the signal output by the LED itself).
The matter of claims 14 and 15 is also encompassed by the citation of claim 3, since the light emitted from the LED’s of Van Pieterson may be controlled to be at a certain wavelength or wavelength range, such as a wavelength range between 775 nm and 825 nm, as required by claim 14, or at a nominal wavelength of 800 nm, as required by claim 15).
Re. Claims 4:  Van Pieterson in view of Kurtz teach the device as disclosed in claim 1.  Van Pieterson also teaches the device wherein said evaluation unit is further configured to evaluate only infrared light in the wavelength range between 775 and 825 nm or at a nominal wavelength of 800 nm (Paragraph 0029, lines 18-20, the processing circuit evaluating data taken from LEDs, i.e., only data regarding light from a range of wavelengths emitted/detected by the LEDs).
Re. Claim 6: Van Pieterson in view of Kurtz teach the device as disclosed in claim 1.  Van Pieterson also teaches the device wherein the evaluation unit is configured to evaluate the intensity of the received light to determine the electro-dermal activity (Paragraph 0010, line 3-7, reflectivity is a measure of the signal output, i.e., a certain light intensity, and the strength of the measured signal).  It is well-known in the art of using light as a diagnostic/therapeutic tool that reflectivity is a measure of the ratio of reflected intensity to incident intensity; thus, by definition, the invention as taught by Van Pieterson evaluates intensity of received light.
Re. Claim 7: Van Pieterson in view of Kurtz teach the device as disclosed in claim 1.  Van Pieterson also teaches the device further comprising a holding element for holding the wearable device at the subject's body (Paragraph 0060, lines 3-4, the device integrated into a body cover, i.e., a support).
Re. Claim 8: Van Pieterson in view of Kurtz teach the device as disclosed in claim 1.  Van Pieterson also teaches the device wherein the support comprises a wristband, a belt, a sticker, a band, or a clip (Paragraph 0060, lines 3-6, the device integrated into a bandage, which is equivalent to a band).  A definition for the term “bandage” (merriam-webster.com/dictionary/bandage) is as follows: “a flexible strip or band used to cover, strengthen, or compress something; a definition for the term “band” (merriam-webster.com/dictionary/band) shares a similar description: “something that confines or restricts while allowing a degree of movement.”  Thus, it is shown that the broadest reasonable interpretation of the term “band” can include a bandage.
Re. Claim 9: Van Pieterson in view of Kurtz teach the device as disclosed in claim 1.  Van Pieterson also teaches the device wherein the communication interface includes a user interface for issuing information about the determined electro-dermal activity (Fig. 1, a user interface 11, described in paragraph 0029, lines 23-25).
Re. Claim 10: Van Pieterson in view of Kurtz teach a method for determining electro-dermal activity of a subject (Paragraph 0032: “It is known that skin and/or elements thereof have a specific type of reflectivity/absorption at specific wavelengths that in turn corresponds to specific skin data… Water or moisture content, blood content, and degree of oxygenation of the blood are important parameters for measuring the state of the skin; paragraph 0055: “In another exemplary embodiment, skin reflectivity is dependent on skin moisturization;” examiner is herein interpreting electro-dermal activity to be defined as sweating (encompassed by skin moisture), as the applicant recites: page 4: “the amplitude of the received signals may generally depend… on the properties of the physical layer that created EDA (like sweat);” page 6 – “According to this embodiment the sweat (electro- dermal activity) is measured…”), the method comprising: emitting light (Fig. 1A, a light source 2 and emitted light 9), by a light source including infrared light in the wavelength range between 750 and 950 nm (Paragraph 0052, lines 13-14, the light emitted ranging from 400-820 nm) into tissue of the subject, receiving, by a light sensor, at least part of the emitted light after an interaction of the emitted light with the tissue (Fig. 1, a signal receiving circuit 4, light 10 reflected after interaction with tissue 7; alternatively, Fig. 1A, a photosensor 17).  However, Van Pieterson does not teach determining electro-dermal activity (i.e., sweating) from light in the range between 750 and 950 nm.  Van Pieterson, instead, suggests that one method to do so may be to use light in the wavelength region of 1450 nm to 2000 nm.
Kurtz teaches that infrared light with a wavelength of 700 nm is capable of measuring sweat (Paragraph 0104: “For example, one or more cameras 120 can have non-visible infrared or UV imaging (wherein infrared imaging is done above about 700 nm and UV imaging is done below about 400 nm)… which can assist in imaging non-visible changes in the skin… sweat”).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is in the substitution of using a wavelength of 700 nm for infrared imaging of Kurtz for the wavelength range of 1450-2000 nm of Van Pieterson.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Van Pieterson further describes the invention having a communication circuit that communicates one or more measures of the determined electro-dermal activity to the subject (Paragraph 0029: “The processing circuit 6 converts the received signals into skin data that… can be read by a computer with the use of an interface 11; wherein a subject may interpret the information via a computer interface”), and a support for carrying the light source (Paragraph 0060, lines 3-4, the device integrated into a body cover, i.e., a support), the light sensor and the evaluation unit, wherein the light source and the light sensor are arranged at a predetermined distance from each other (Fig. 3A-3C, the LEDs arranged in a grid pattern at a predetermined distance away from each other; Paragraph 0033, lines 10-12, the LEDs may act as both emitter and sensor).
Van Pieterson further teaches the invention wherein the light source, the light sensor and the evaluation unit are carried by a support (Paragraph 0060, lines 3-4, the device integrated into a body cover, i.e., a support) and wherein the light source and the light sensor are arranged at a predetermined distance from each other (Fig. 3A-3C, the LEDs arranged in a grid pattern at a predetermined distance away from each other; Paragraph 0033, lines 10-12, the LEDs may act as both emitter and sensor).
Re. Claims 12 and 13: Van Pieterson teaches the method as disclosed in claim 10.  Van Pieterson also teaches the method further comprising evaluating only infrared light in the wavelength range between 775 and 825 nm (Paragraph 0029, lines 18-20, the processing circuit evaluating data taken from LEDs, i.e., only data regarding light from a range of wavelengths emitted/detected by the LEDs).  The matter of claim 13 is also encompassed by the citation of claim 12, since the light emitted from the LED’s of Van Pieterson may be controlled to be at a certain wavelength or wavelength range, such as at a single nominal wavelength of 800 nm, as required by claim 13).

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Van Pieterson et al. (U.S. 2009/0318908 A1) (hereinafter – Van Pieterson) in view of Xu et al. (U.S. 2016/0091496 A1) (hereinafter – Xu).
	Re. Claims 5 and 16: Van Pieterson teaches the device as disclosed in claim 1.  However, Van Pieterson does not disclose the device wherein the light source and the light sensor are arranged at a distance in the range between 0.5 mm and 5 mm, as required by claim 5, nor in the range between 1 mm and 4 mm from each other, as required by claim 16.
	Xu teaches the device wherein the light source and the light sensor are arranged at a distance in the range between 0.5 mm and 5 mm, in particular in the range between 1 mm and 4 mm, from each other (Paragraph 0189, lines 1-3, the distance between the light source and detector being about 2 mm).  Xu teaches the use of a simulation of incident photons on various thicknesses of skin to find optimal detector and source distances diffuse reflected light.  Xu discloses analogous art in the field of using infrared spectrographic medical imaging.
	It would have been obvious to one skilled in the art before the effective filing date of the invention to include the distance between the light source and light sensor as taught by Xu in the invention described by Van Pieterson, the motivation being that a source to sensor distance of 2 mm shows the least relative variation in the intensity of diffuse reflected light (Fig. 25, showing least variation in intensity of diffuse light reflected to sensor at 2 mm) and retains a high relative signal intensity (Paragraph 0011, lines 22-26, intensity decreases by 7 orders of magnitude after 2 mm).
Response to Arguments
Applicant's arguments filed January 4, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that a measure of electro-dermal activity (EDA) is not equivalent to a measure of sweat:
The claims are broad and only require a “measure” of EDA.  Examiner’s interpretation is based on evidence given by Applicant’s own specification (see rejection for claim 1; Applicant’s specification, page 4: “the amplitude of the received signals may generally depend… on the properties of the physical layer that created EDA (like sweat);” page 6 – “According to this embodiment the sweat (electro- dermal activity) is measured…”).  In considering the broadest reasonable interpretation of EDA, even if sweat is a factor of many which would be used to derive EDA, an analysis of sweat would still constitute a measure, as Applicant has amended.  Examiner acknowledges that sweat is not the only measure, where Applicant presents arguments with regards to blood flow; however, whether or not EDA requires both sweat and blood flow is moot to the point of the claims because the claims do not recite a mention of blood flow in the determination of EDA.  Further arguments made regarding details such as the precision required to analyze EDA are also not recited in the claims in the determination of EDA.
Regarding Applicant’s arguments concerning a lack of a reasoning to combine Kurtz and Pieterson:
Examiner acknowledges that Applicant’s claimed range is narrower than the prior art, but the range disclosed by Kurtz is not especially broad compared to the claimed range.  Applicant’s argument that the prior art covers 700-1,000,000 nm is not a reasonable range for what Kurtz describes.  For instance, Kurtz describes in paragraph 0104 the use of any one of or a combination of a list of specific ranges, including infrared light beginning at a wavelength of “about” 700 nm.  A broader, more general recitation of a range to be used provides 350-2000 nm as an explicit example.  Paragraph 0106 further describes an embodiment wherein an exemplary wavelength would be 830 nm).  Within an exemplary range 350-2000 nm, it would not be difficult for one skilled in the art to optimize within such a range to read upon the claimed range specified by the applicant (see MPEP 2144.05).  Furthermore, within the range of 350-2000 nm, a focus on specifically infrared light would reduce such a range for optimization even further.
Examiner notes that, secondly, Applicant’s arguments do not demonstrate any criticality of the range, or otherwise provide convincing evidence that the specific range encompassed within the prior art range could not be determined through routine experimentation.  It is generally well-known in the art that certain wavelengths of light may penetrate tissue at a greater depth than others and certain ranges may provide an optimal optical window (i.e., NIR, IR).  The biological effect of a certain wavelength depends on its capability (notwithstanding further arguments related to photon energy required) to penetrate to a certain depth within the tissue, wherein the majority of the alleged range of 700-1,000,000 nm would not be capable of penetrating or interacting with tissue.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791